Citation Nr: 1417371	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  10-06 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a separate compensable rating based upon neurological impairment of the right lower extremity secondary to the service-connected lumbar spine disability.

2.  Entitlement to an increased rating for the service-connected lumbar spine disability, currently rated as 40 percent disabling, on an extra-schedular basis.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to January 1977. 

These matters come before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado.

The Veteran testified before the Board in November 2012.  In March 2013, the Board denied the Veteran's claims for an effective date earlier than February 12, 2010, for the award of a 20 percent rating for left lower extremity peripheral neuropathy associated with the service-connected lumbar spine disability, and granted an increased 40 percent rating for the Veteran's lumbar spine disability for the entire period on appeal.  The Board also remanded the issues of entitlement to a an increased rating for the lumbar spine disability on an extra-schedular basis and a TDIU to the RO for further development. 

The Veteran appealed the Board's March 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2013 Order, the Court granted a Joint Motion for Remand (Joint Motion), and remanded the issue of entitlement to a rating in excess of 10 percent for lumbar spine degenerative disc and joint disease, prior to October 21, 2010, and a rating in excess of 20 percent since October 21, 2010, to the extent that the decision denied a compensable rating for neurological manifestations for the right lower extremity, for readjudication.  Because the increased rating assigned for the lumbar spine disability in March 2013 is not at issue and was not remanded by the Court, the Board has phrased the issue as stated on the title page.

The Board notes that the Veteran has specifically waived RO jurisdiction regarding all evidence in the claims file.  In February 2014, the Veteran was informed that the Judge who presided over Veteran's hearing had retired and offered the Veteran the opportunity for a new hearing.  The Veteran stated that he did not wish to have a new hearing.

The issues of entitlement to an increased rating for a lumbar spine disability on an extra-schedular basis and for a TDIU are REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

Neurological symptoms sufficient to warrant a separate rating for the right lower extremity are not shown.


CONCLUSION OF LAW

The criteria for a separate compensable rating for neurological manifestations of the right lower extremity associated with lumbar spine degenerative disc and joint disease are not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.124a, Diagnostic Codes (DCs) 8520 (2013).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Assist and Notify

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in a March 2008 letter.

The Board further finds that the duty to assist has been satisfied.  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained the Veteran's service treatment records and VA treatment records.  The Veteran also submitted personal statements in support of his appeal.  No outstanding evidence has been identified that has not been obtained.  The Board has reviewed the Veteran's Virtual VA and VBMS claims file.

The Board notes that following the Veteran's most recent October 2011 Supplemental Statement of the Case (SSOC) additional records were associated with the Veteran's virtual claims file.  The Veteran, through his representative, has explicitly indicated he is waiving RO consideration of additional documents.  There is no prejudice in proceeding with consideration of this case without affording the RO an opportunity to review the evidence in question. 

Next, the Veteran was afforded VA examinations in October 2008, August 2010, October 2010, and January 2012.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the nature or severity of the Veteran's lumbar spine since the January 2012 VA examination.  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disabilities under the applicable rating criteria.

Accordingly, the Board finds that VA's duty to assist, with respect to obtaining a VA examination with respect to the issue on appeal, has been met.  38 C.F.R. § 3.159(c)(4). 

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to this claim. Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Disabilities of the spine are to be evaluated under the general rating formula for rating diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  Intervertebral disc syndrome will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (outlined below), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 . 38 C.F.R. § 4.71a , Diagnostic Code 5242. 

Note (1) of the general rating formula instructs the rated to evaluate any associated objective neurologic abnormalities under an appropriate diagnostic code.  

Diagnostic Code 8520, which governs disabilities of the sciatic nerve, provides for a 10 percent rating for incomplete paralysis of the sciatic nerve that is mild, a 20 percent rating for a moderate disability, a 40 percent rating for a moderately severe disability, and a 60 percent rating for severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy.  38 C.F.R. § 4.124a (diseases of the peripheral nerves).  An 80 percent rating is authorized for complete paralysis of the sciatic nerve, evidenced by foot dangles and drops, no active movement possible of muscles below the knees, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a (diseases of the peripheral nerves).

The rating schedule does not define the terms 'mild,' 'moderate,' or 'severe' as used in this diagnostic code.  However, when the involvement is only a sensory deficit, the rating should be considered 'mild,' or at most, 'moderate' in degree. In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating to be assigned for neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, should be that for 'moderate' incomplete paralysis.  38 C.F.R. § 4.124.

In this case, the Board finds that a separate compensable rating for neurological manifestations of the right lower extremity is not warranted.  In that regard, on October 2008 VA examination, the Veteran denied experiencing any numbness in the right leg.  Sensory examination was normal on the right side.  Left leg sciatica was diagnosed.  There was no diagnosis of a neurological manifestation of the right lower extremity.  An April 2009 VA record reflects that the Veteran was having significant back pain that was radiating down his left leg.  Though there was some difficulty getting a right patellar reflex, such was not bothering the Veteran at the present time.  In February 2010, the Veteran submitted a statement in support of his clam that both legs would go numb with prolonged sitting.  However, a June 2010 VA treatment record shows his statement that he had left leg pain on prolonged sitting, only.  Then, in early August 2010, the Veteran was admitted to the emergency room due to low back pain that was radiating to the "right" thigh.  Straight leg raising on the "right" was positive.  The assessment was low back pain sciatica.  Two days later, he reported that his recent back flare had resulted in back pain radiating into his left leg, rather than the right.  In another note that same month, the Veteran confirmed that it was his left leg, not his right, for which he had sought emergency treatment.  Later that month, on August 2010 VA examination, the Veteran denied experiencing any numbness in the right leg.  On October 2010 VA examination, the RO specifically requested an opinion as to whether the Veteran suffered from neurological manifestations on the right side, and the examiner, after conducting thorough examination, concluded that there was no evidence of right lumbosacral radiculopathy.  In May 2011, the Veteran reported having daily episodes of bilateral lower extremity "pinging" and "shocks" that radiated to his thighs, calves, and web space of the first great toe.  Straight leg raising was positive on the left and negative on the right side.  Sensation testing was normal on the right side.  On January 2012 VA examination, the examiner diagnosed the Veteran with left lumbar radiculopathy, only.  Such was based upon interview with the Veteran and physical examination.  On physical examination, the Veteran reported mild pain and numbness in the right leg.  However, sensory examination was normal on the right side.  The Board notes that the examiner checked the box for "mild" right side radiculopathy in the examination report, although the nerve root involvement was marked to only affect the left side, creating an inconsistency.  Despite that portion of the examination report, only left-sided radiculopathy was ultimately diagnosed.  A May 2013 VA examination, which also consisted of interview with the Veteran and physical examination, was entirely consistent with the symptoms and findings of the January 2012 VA examination, but corrected the inconsistent portion of the examination report regarding right-sided radiculopathy.  For, on May 2013 VA examination,  sensory examination resulted in a finding that the right lower extremity was "not affected" by radiculopathy, and that only the left sciatic nerve was affected.  Again, the diagnosis was only left lower extremity radiculopathy.

When reviewing the evidence of record, the Board concludes that the Veteran suffers from radiculopathy of the left lower extremity (for which he is separately compensated), but not the right.  In so finding, the Board finds that despite that the January 2012 VA examiner checked the box for "mild" radiculopathy on the right, such was inconsistent with the ultimate diagnosis of radiculopathy on the left only, and is also inconsistent with the rest of the evidence of record during the period under appeal.  That evidence, including records from before and after the January 2012 VA examination, demonstrates left-sided sciatica/radiculopathy, only.  The Board notes that the Veteran complained of pain and numbness on the right side on January 2012 VA examination, and in a February 2010 statement.  However, in between these statements, he has denied to VA physicians and VA examiners that he has experienced any symptoms in the right leg.  Thus, there is an inconsistency between these two statements and the rest of the medical record, and such makes the two statements less credible in light of the numerous medical records that demonstrate otherwise.  For, the objective medical evidence consistently demonstrates normal findings on sensory examination of the right lower extremity, and no diagnosis of sciatica or radiculopathy on the right side.  Therefore, the Board cannot find that the Veteran suffers from mild neurological impairment of the right lower extremity secondary to his lumbar spine disability because no neurological signs or symptoms have been diagnosed, and only intermittent subjective symptoms have been expressed by the Veteran.  Absent evidence of a sensory deficit of the right lower extremity, a compensable rating cannot be established.

In conclusion, the Board finds that the a compensable rating for neurological manifestations of the right lower extremity is not warranted at any time during the appeal period.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

A separate compensable rating for neurological manifestations of the right lower extremity associated with lumbar spine degenerative disc and joint disease is denied.


REMAND

In March 2013, the Board remanded the issues of entitlement to an increased rating for a lumbar spine disability on an extra-schedular basis and a TDIU.  Those issues are still under development by the RO and are thus not yet before the Board at this time.  They are therefore remanded in order to comply with the previous remand.

In that regard, the Veteran testified at his November 2012 BVA Hearing that he had retired a little earlier due to his back disability.  The Board found that the issue of TDIU had been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased-rating claim.

On remand, the Veteran should be provided appropriate notice in connection with that claim.

Further, the Board determined in the prior remand that the adjudication of the Veteran's claim for entitlement to an increased rating for his lumbar spine degenerative disc and joint disease on an extra-schedular basis must be deferred pending development for the matter of entitlement to a TDIU, as information gleaned from that development may be relevant to the extra-schedular portion of the Veteran's increased rating claim.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice regarding the claim for TDIU.

2.  Contact the Veteran and afford him the opportunity to identify names of all VA and non-VA health care providers or submit any additional pertinent evidence in support of his claim of TDIU.  If these records are unavailable, document this in the claims file.

3.  After completion of the foregoing, the Veteran should be afforded a VA examination with opinion to determine whether he is unemployable solely due to his service-connected disabilities.

All indicated testing should be performed.  The claims folder and all pertinent records should be made available to the examiner for review.  Based on the examination and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities, either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  Detailed rationale is requested for the opinion provided.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  After completing the above, and any other development deemed necessary, readjudicate the issues currently on appeal (entitlement to a TDIU and entitlement an increased rating for his lumbar spine degenerative disc and joint disease on an extra-schedular basis) with consideration of all applicable laws and regulations, to include whether any of the matters should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 4.16(b) and/or 38 C.F.R. § 3.321(b)(1).  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


